Title: From William Wirt to John Quincy Adams, 6 June 1818
From: Wirt, William
To: Adams, John Quincy


				
					Sir.
					Office of the Attorney General June 6th: 1818.
				
				The enclosed letter from Mr. Bache, the post-master at Philadelphia, ought, I think, to be communicated to the President of the U.S. As it is not improbable that an application for pardon, in the case alluded to, may follow him, on his tour. Taking it for granted that, some channel of communication between him and your department, during his absence, has been settled between you, I have thought it best to place the letter in your hands, which I now do.I have the honor to be, Sir, / Very respectfully / Your obedient servant
				
					Wm: Wirt
				
				
			